Citation Nr: 1502079	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-17 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to April 2, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD), including based on clear and unmistakable error (CUE) in a November 1993 rating decision. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran was afforded a Board hearing with the undersigned Veterans Law Judge in August 2013.  The transcript is of record.


FINDINGS OF FACT

1.  The Veteran submitted a claim for entitlement to service connection for PTSD, received at the RO on January 29, 1993.  

2.  In a November 1993 rating decision, the RO denied the Veteran's claim because he did not indicate specific stressors which could be corroborated.  The Veteran did not perfect an appeal of this decision.

3.  The next document in the record is the Veteran's claim for entitlement to service connection for PTSD dated April 2, 2009.

4.  A May 2011 rating decision granted service connection for PTSD effective April 2, 2009 based in part on service department records which were not of record at the time of the November 1993 rating decision and which confirmed that the Veteran was in DaNang on May 5, 1968 during incoming rockets.  



CONCLUSION OF LAW

An effective date of January 29, 1993 for the award of service connection for PTSD is warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for an earlier effective date for service connection for PTSD.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of award based on an original claim for service connection, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110.  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, "will be the date of receipt of the original claim or the date the entitlement arose, whichever is later."  38 C.F.R. § 3.400.  In an original claim for service connection, the date that supporting evidence is received is irrelevant when considering the effective date of the award.  McGrath v. Gober, 14 Vet. App. 28 (2000). 

With exceptions not herein applicable, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5108, 5110(a) (West 2014); 38 C.F.R. § 3.400(q)(1)(ii) (2014).

Review of the record indicates that, in November 1993, the RO in Philadelphia, Pennsylvania denied the Veteran's claim for PTSD on the basis that his stressors were not specific enough to be corroborated.  The Veteran was notified of the determination and of his appellate rights the following month.  The Veteran was provided a statement of the case in February 1994, to the address indicated in the November 1993 notice of disagreement.  There is no indication of a VA Form 9 or any correspondence with the Veteran from then until the April 2009 claim for service connection for PTSD which was ultimately granted by the RO.  

Significantly, however, in the case of a petition to reopen a previously denied claim for service connection, pertinent regulations governing new and material evidence require VA to reconsider previously denied claims on the merits whenever relevant service records unavailable at the time of the last final rating decision are submitted. 38 C.F.R. § 3.156(c) (2014); Vigil v. Peake, 22 Vet. App 63 (2008). 

Reconsideration of the original claim does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the U.S. Army and Joint Service Records Research Center (JSRRC), or from any other official source. 

In the present case, the claim for service connection was granted in part based on the Veteran's service personnel records, added to the claims file in response to an April 2009 request to the National Personnel Records Center, which indicated that he was assigned to the 820th Engineering Squadron stationed in Tuy Hoa, Republic of Vietnam from October 1967 to October 1968.  The RO additionally considered records of rocket attacks from a document detailing Air Base attacks in the Republic of Vietnam, found on the VA stressor verification website, to determine that DaNang Air Base was attacked on May 5, 1968. 

In this case, service connection for PTSD was established based upon one incident, i.e., that the Veteran was at DaNang Air Base on May 5, 1968.  The Veteran's personnel records indicated that he was stationed in Vietnam during this time period and his service treatment records indicated that he was treated at DaNang Air Base during May 1968.  Significantly, the information found on the VA stressor verification site as well as the Veteran's service personnel records which in part provided the basis for service connection, existed at the time of the Veteran's initial claim in January 1993.  The RO additionally cited the service personnel records detailing the dates the Veteran served in Vietnam in their stressor verification memorandum dated July 2009 and in the September 2009 rating decision granting service connection.

In this case, the United States Court of Appeals for Veterans Claims' (Court's) guidance in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), is instructive.  In Mayhue, the stressor ultimately corroborated was not one described by the Veteran during the prior adjudications.  The Court held that the relevant point was that the information ultimately used to verify the stressor in that case was always part of the claims file, and thus VA's failure to verify the stressor was somehow the result of an administrative error in locating the veteran's unit records. 

The Board finds that the Court's reasoning is applicable to the case at hand.  VA was aware during the prior adjudication that the Veteran was in DaNang during May 1968, as indicated in his service treatment records.  Additionally, the records from the Air Base attacks in the Republic of Vietnam and the Veteran's service personnel records existed and were in the possession of the Government. 

As such, VA should have reconsidered the Veteran's claim as opposed to reopening it.  Therefore, the Board finds that the date of claim at issue in this case is the original claim dated January 29, 1993. 

The Board points out that the Veteran did not file a claim for service connection earlier than that date, and this is not in dispute.  Moreover, the January 1993 claim was filed many years after the Veteran's discharge from service. 

The determination of the date of claim in this case is not the end of the inquiry.  The effective date is the date of claim or date entitlement arose, whichever is later.  With respect to the phrase "the date entitlement arose," the regulation has not defined that term.  However, the date evidence is submitted or received is irrelevant when considering the effective date of an award.  McGrath v. Gober, 14 Vet. App. 28, 35 (2000). 

Two exceptions exist for an effective date prior to the date of claim.  First, the date of service connection may be assigned as of the date of separation from service, if the date the claim was received was within one year of separation.  The Veteran separated in October 1968 and the claim was received in January 1993.  As such, the first exception is not available. 

Second, an effective date for service connection prior to the date of receipt of a claim may be assigned where compensation is awarded or increased pursuant to a liberalizing law or liberalizing VA issue.  38 C.F.R. § 3.114(a)(3) (2014).  PTSD was added to the rating schedule as a disability for which service connection was available on April 11, 1980.  See 45 Fed. Reg. 26,326 (1980).  VA's General Counsel has held that the addition of PTSD as a diagnostic entity in the schedule for rating mental disorders was a "liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a).  See VAOPGCPREC 26- 97.  Thus, any claim for service connection for PTSD received within one year of April 11, 1980, would receive the earlier date of service connection if entitlement arose prior to April 11, 1980.  As no such claim was received within one year of April 11, 1980, the second exception is also not available. 

The Board, therefore, finds that the date of claim of service connection for PTSD is January 29, 1993.  In light of the above discussion, the Board concludes that an effective date of January 29, 1993, is warranted for service connection for PTSD.  Moreover, in light of the Board's award of an effective date of January 29, 1993, the same date of the claim that is the subject of the November 1993 rating decision denying service connection for PTSD, allegations of CUE in the November 1993 rating decision are moot and need not be addressed.  In other words, if CUE were found, it would not result in the assignment of an earlier effective date.


ORDER

Entitlement to an effective date of January 29, 1993 for the award of service connection PTSD is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


